         Case 2:18-cv-00395-SAB     ECF No. 1   filed 12/28/18   PageID.1 Page 1 of 8




 1   RYAN P. HAMMOND, WSBA #38888
     ANNIE E. REUBEN, WSBA #53299
 2   LITTLER MENDELSON, P.C.
     One Union Square
 3   600 University Street, Suite 3200
     Seattle, WA 98101.3122
 4   Telephone: 206.623.3300
     Fax: 206.447.6965
 5
 6
 7                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WASHINGTON
 8                                  AT SPOKANE
 9   SUZANNE ALEXANDRA, an
     individual                                  Case No.
10
                       Plaintiff,
11                                               NOTICE OF REMOVAL TO FEDERAL
              v.                                 COURT
12
     CARS COLLISION CENTER,                      FEDERAL QUESTION JURISDICTION
13   LLC, dba GERBER COLLISION &                 AND SUPPLEMENTAL JURISDICTION
     GLASS III, 1
14
                       Defendant.
15
16   TO:            CLERK OF THE ABOVE-NAMED COURT
17
     AND TO:        SUZANNE ALEXANDRA, an individual
18
19   AND TO:        DANIEL R. HAYWARD, Plaintiff’s Attorney
20            PLEASE TAKE NOTICE that Defendant Gerber Collision & Glass (“Gerber
21
22   1
        Plaintiff’s First Amended Complaint improperly names CARS COLLISION
23   CENTER, LLC, dba GERBER COLLISION & GLASS III as the employer-defendant.
     In fact, Collision Service Repair Center, Inc. dba Gerber Collision & Glass, is the proper
24   employer-defendant. The parties have stipulated to Plaintiff filing an amended
25   complaint naming the correct employer-defendant. The parties anticipate filing the
     stipulation shortly after removal.
26

     NOTICE OF REMOVAL TO FEDERAL COURT - 1                            LITTLER MENDE LSON, P.C.
     Case 2:18-cv-00395-SAB       ECF No. 1    filed 12/28/18   PageID.2 Page 2 of 8




 1   Collision & Glass” or “Defendant”), hereby effects the removal of the state action
 2
     described herein from the Superior Court of the State of Washington in and for the
 3
 4   County of Spokane, Case No. 18-2-04863-32, to the United States District Court for the

 5   Eastern District of Washington at Spokane. This removal is based upon federal question
 6
     jurisdiction, in accord with 28 U.S.C. §§ 1331, 1441(a), and is timely, pursuant to 28
 7
 8   U.S.C. § 1446.
 9          In support of its Notice of Removal, Defendant provides the following
10
     information:
11
12                               JURISDICTION AND VENUE
13          1.      This Court has jurisdiction over this civil action pursuant to 28 U.S.C. §§
14
     1331 and 1367, and this action is one that may be removed to this Court pursuant to 28
15
16   U.S.C. § 1441(a). Venue is proper in the Eastern District of Washington at Spokane
17   because this is the District Court of the United States for the district encompassing the
18
     place where this action is currently pending. 28 U.S.C. § 1441(a). Defendant is the
19
20   only defendant and consents to removal of this action. As set forth below, this case
21   meets all of the requirements for removal and is timely and properly removed by the
22
     filing of this notice.
23
24                                         PLEADINGS
25          2.      On or about November 2, 2018, Plaintiff initiated the instant matter by
26

     NOTICE OF REMOVAL TO FEDERAL COURT - 2                           LITTLER MENDE LSON, P.C.
     Case 2:18-cv-00395-SAB      ECF No. 1   filed 12/28/18   PageID.3 Page 3 of 8




 1   filing a copy of the Summons and Complaint for Damages with the Superior Court of
 2
     the State of Washington in and for the County of Spokane. On November 26, 2018,
 3
 4   Plaintiff filed a First Amended Summons and Complaint. Plaintiff served a copy of the

 5   Amended Summons and Complaint on Defendant’s Registered Agent on November 28,
 6
     2018.
 7
 8           3.   A true and correct copy of Plaintiff’s Complaint for Damages is attached
 9   as Exhibit 1. A true and correct copy of the Summons is attached as Exhibit 2. A true
10
     and correct copy of the Case Assignment Notice and Order is attached as Exhibit 3. A
11
12   true and correct copy of the First Amended Summons is attached as Exhibit 4. A true
13   and correct copy of the First Amended Complaint is attached as Exhibit 5. A true and
14
     correct copy of Defendant’s Notice of Appearance is attached as Exhibit 6.
15
16           4.   By signing this Notice of Removal, counsel for Defendant verifies that the
17   items attached hereto are true and complete copies of the records and proceedings on
18
     file in the state court proceeding.
19
20           5.   This Notice of Removal is timely as it is made within 30 days of receipt of
21   a copy of the pleading, motion, order or other paper from which it may first be
22
     ascertained that the case is one which is or has become removable. 28 U.S.C. § 1446.
23
24                                   FEDERAL QUESTION
25           6.   This Court has original jurisdiction over this matter because it arises under
26

     NOTICE OF REMOVAL TO FEDERAL COURT - 3                         LITTLER MENDE LSON, P.C.
     Case 2:18-cv-00395-SAB       ECF No. 1    filed 12/28/18   PageID.4 Page 4 of 8




 1   the laws of the United States. 28 U.S.C. § 1331.
 2
           7.     "The district courts shall have original jurisdiction of all actions arising
 3
 4   under the Constitution, laws or treaties of the United States." 28 U.S.C. § 1331. In

 5   deciding whether a suit arises under federal law, the district court must abide by the
 6
     "well-pleaded complaint rule," under which a suit arises under federal law only when
 7
 8   the plaintiff's statement of his own cause of action shows that it is based on federal law.
 9   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).
10
           8.     This case plainly arises under federal law. Plaintiff’s First Amended
11
12   Complaint arises out of Plaintiff’s employment with Defendant. Plaintiff alleges causes
13   of action for sex discrimination and relation in violation of Title VII of the Civil Rights
14
     Act ("Title VII"), 42 U.S.C. § 2000e-3(a). Compl. at ¶¶ 5.1-6.5. Thus, this Court has
15
16   original jurisdiction over this action.
17         9.     Because this Court has original jurisdiction over this case, removal of this
18
     case to federal court is proper. 28 U.S.C. § 1441.
19
20                            SUPPLEMENTAL JURISDICTION
21         10.    This Court has supplemental jurisdiction over Plaintiff’s remaining state
22
     law claims for alleged violations of the Washington Law Against Discrimination, RCW
23
24   49.60.160, pursuant to 28 U.S.C. § 1367. First Amend. Compl. at ¶¶ 5.1-6.5. This
25   language has been interpreted to allow the district courts to assert jurisdiction over the
26

     NOTICE OF REMOVAL TO FEDERAL COURT - 4                           LITTLER MENDE LSON, P.C.
     Case 2:18-cv-00395-SAB      ECF No. 1    filed 12/28/18   PageID.5 Page 5 of 8




 1   state law claims that arise from the same transaction or occurrence as the applicable
 2
     federal law claims. See Raygor v. Regents of the University of Minnesota, 534 U.S.
 3
 4   533, 540 (2002).

 5         11.    In this case, Plaintiff’s state law claims are based on the same alleged facts
 6
     that underlie her federal claims. Specifically, Plaintiff alleges that the same conduct
 7
 8   cited above similarly violates the Washington Law Against Discrimination (“WLAD”).
 9   In fact, Plaintiff pleads her federal and state causes of action under the same paragraphs
10
     based on the exact same facts. Based on these allegations, Plaintiff claims that
11
12   Defendant violated federal and Washington state laws against discrimination.
13         12.    Because Plaintiff’s state law claims arises from the same transaction or
14
     occurrence as her federal claims, this Court has supplemental jurisdiction over those
15
16   claims under 28 U.S.C. § 1367(a), and the entire case can be properly removed to federal
17   court. 28 U.S.C. § 1441(c).
18
                                    PROCESS AND VENUE
19
20         13.    Defendant first received a copy of the Complaint when it was personally
21   served on Defendant on November 28, 2018. This Notice of Removal is timely as it is
22
     made within 30 days of receipt of a copy of the pleading, motion, order, or other paper
23
24   from which it may first be ascertained that the case is one which is or has become
25   removable. 28 U.S.C. § 1446(b).
26

     NOTICE OF REMOVAL TO FEDERAL COURT - 5                          LITTLER MENDE LSON, P.C.
     Case 2:18-cv-00395-SAB       ECF No. 1   filed 12/28/18   PageID.6 Page 6 of 8




 1         14.   Venue is proper in the Eastern District of Washington at Spokane, because
 2
     this is the district court of the United States for the district encompassing the place
 3
 4   where this action is currently pending. 28 U.S.C. § 1441(a). Venue is proper at Spokane

 5   because Plaintiff alleges that she resides in Spokane County.
 6
           15.   Written notice of the filing of this Notice of Removal has been given to all
 7
 8   parties who have appeared in this action, and a copy of the Notice of Removal has been
 9   filed with the Clerk of Court of the Superior Court of the State of Washington, in and
10
     for the County of Spokane.
11
12                                RESERVATION OF RIGHTS
13         16.   Nothing in this Notice of Removal is intended to waive any defense, nor
14
     does it waive any defense.
15
16         WHEREFORE, Defendant respectfully requests that this action now pending in
17   the Spokane County Superior Court, State of Washington, be removed to the United
18
     States District Court for the Eastern District of Washington at Spokane.
19
20
21
22
23
24
25
26

     NOTICE OF REMOVAL TO FEDERAL COURT - 6                          LITTLER MENDE LSON, P.C.
     Case 2:18-cv-00395-SAB   ECF No. 1   filed 12/28/18   PageID.7 Page 7 of 8




 1
     Dated: December 28, 2018
 2
 3                                           s/ Ryan P. Hammond
                                             Ryan P. Hammond, WSBA #38888
 4                                           rhammond@littler.com
 5
                                             s/ Anne E. Reuben
 6                                           Anne E. Reuben, WSBA #53299
                                             areuben@littler.com
 7
 8                                           LITTLER MENDELSON, P.C.
 9                                           Attorneys for Defendant
                                             Gerber Collision & Glass
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     NOTICE OF REMOVAL TO FEDERAL COURT - 7                      LITTLER MENDE LSON, P.C.
     Case 2:18-cv-00395-SAB             ECF No. 1   filed 12/28/18   PageID.8 Page 8 of 8




 1                                      CERTIFICATE OF SERVICE
 2             I am a resident of the State of Washington. I am over the age of eighteen years
 3    and not a party to the within-entitled action. My business address is One Union
 4    Square, 600 University Street, Suite 3200, Seattle, Washington 98101. I hereby
 5    certify that on December 28, 2018, I electronically filed the foregoing document(s)
 6    with the Clerk of the Court using the CM/ECF system which will send notification of
 7    such filing to the following:
 8    Attorneys for Plaintiff
 9    Daniel R. Hayward, WSBA #51293
10    Hayward Law, PLLC
      905 West Riverside Avenue, Suite 505
11    Spokane, WA 99201
      Tel: (509) 838-9146
12    dan@haywardlaw.net

13           I certify under penalty of perjury under the laws of the United States and of the
14   State of Washington that the foregoing is true and correct.
15
16           Dated this 28th day of December, 2018.
17
                                                         s/ Tiffany D. Holiday
18                                                       Tiffany D. Holiday
                                                         tholiday@littler.com
19                                                       LITTLER MENDELSON, P.C.
20   FIRMWIDE:161047818.1 066817.1105


21
22
23
24
25
26

     NOTICE OF REMOVAL TO FEDERAL COURT - 8                                LITTLER MENDE LSON, P.C.
